Citation Nr: 1431481	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2014, the Veteran was afforded a videoconference hearing before the undersigned.  

Additional evidence was submitted subsequent to the statement of the case.  The Veteran waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

FINDING OF FACT

Bilateral plantar fasciitis had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post-service medical treatment records show that the Veteran had been diagnosed with bilateral plantar fasciitis.  This is seen in a February 2004 private treatment record and March 2014 letter from private physician.  The first requirement for service connection for these claims, the existence of a current disability, is met.

Service treatment records are silent for any findings or treatment of plantar fasciitis.  Only a few months after discharge in September 2003, the Veteran began seeking treatment for heel pain.  In February 2004, he was diagnosed as having plantar fasciitis.  His private physician stated in a letter dated March 2014 that the Veteran began treatment with him in January 2007 for heel pain that began three years before while in service.  The physician opined that the Veteran's plantar fasciitis pains developed during service.

During the June 2014 hearing, the Veteran stated that he began to have pain during service and it was the same type of pain and symptoms that he had during treatment in February 2004.  He also stated that he ran every day during service and maintained a very active life style.  

Based on the private physician's opinion and the competent and credible history provided by the Veteran, the record establishes that plantar fasciitis developed during service and continued following service.  Therefore, service connection for bilateral plantar fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral plantar fasciitis is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


